— Proceeding pursuant to statute (Judiciary Law § 90) to discipline the respondent.
*677Application by petitioner pursuant to 22 NYCRR 691.4 of the Rules Governing , the Conduct of Attorneys of the Second Judicial Department to suspend the respondent Henry S. Goldman, an attorney and counselor-at-law, who was admitted to practice by this court on April 21, 1971, under the name Henry Stephen Goldman, based upon his substantial admissions under oath that he committed acts of professional misconduct.
Upon the papers filed in support of the applications and the answer thereto, it is,
Ordered that the applications are granted; and it is further,
Ordered that effective December 15, 1987, the respondent Henry S. Goldman, admitted under the name Henry Stephen Goldman, is suspended from the practice of law in the State of New York, pending the further order of this court; and it is further,
Ordered that the issues raised by the petition and respondent’s answer are referred to Honorable Howard Miller (former Judge of the County Court, Rockland County) c/o Granik, Silverman, Sandberg, Campbell & Nowicke, Esqs., 254 S. Main Street, New City, New York 10956, as Special Referee, to hear and to report, together with his findings on the issues; and it is further,
Ordered that the said Henry S. Goldman, admitted under the name Henry Stephen Goldman, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Henry S. Goldman, admitted under the name Henry Stephen Goldman, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Brown and Niehoff, JJ., concur.